                        4:19-cv-04105-SLD-JEH # 1            Page 1 of 11
                                                                                                      E-FILED
                                                                         Tuesday, 21 May, 2019 10:59:31 AM
                                                                              Clerk, U.S. District Court, ILCD

                                UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF ILLINOIS
                                    ROCK ISLAND DIVISION

JIMMY DEAN HOLLIS,                   )
                                     )
      Plaintiff,                     )
                                     )
      vs.                            ) No.
                                     )
UNITED FACILITIES, INC., an Illinois )
Corporation, and DARREN CANTARINI, )
                                     )
      Defendants                     )

                                     COMPLAINT AT LAW

       Plaintiff, Jimmy Dean (“Jim”) Hollis, by and through his attorneys, KATZ NOWINSKI

P.C., by the undersigned, for his Complaint at Law against the Defendants United Facilities, Inc.

and Darren Cantarini, states:

    COUNT I – FMLA - INTERFERENCE with FMLA ENTITLEMENT vs. UNITED
                                      FACILITIES, INC.


       1. Plaintiff brings Count I pursuant to the Family and Medical Leave Act, 29 U.S.C. §

2601, et. seq.

       2. Jimmy Dean Hollis (hereinafter “Hollis” or “plaintiff”) is and was at all times

material hereto a resident of Kirkwood, Warren County, Illinois.

       3. Defendant United Facilities, Inc. (hereinafter referred to as "United Facilities" or

“defendant”) is an Illinois corporation, not in good standing with the Illinois Secretary of State,

which operates in Galesburg, Knox County, Illinois.

       4. This court has subject matter jurisdiction pursuant to the Family and Medical Leave

Act, 29 U.S.C. § 2601, et. seq, and 28 U.S.C. § 1331.
                         4:19-cv-04105-SLD-JEH # 1           Page 2 of 11




                                                  2

       5. At all times relevant to this cause of action, defendant operated a facility at which

plaintiff worked in Galesburg, Knox County, Illinois, in the Central District of Illinois, and all

relevant incidents from which this cause of action arose occurred in the Central District of

Illinois; therefore, venue is proper.

       6. Pursuant to Local Rule 40.1(F), the basis for filing in the Rock Island Division is that

plaintiff worked in Knox County, Illinois, and all relevant incidents from which this cause of

action arose occurred in Knox County, Illinois.

       7. Plaintiff was employed by United Facilities from approximately March, 2004 until

approximately November 20, 2018, last holding the position of lift truck operator.

       8. Defendant at all relevant times employed over 50 persons within a 75 mile radius and

therefore is an “employer” for purposes of the Family and Medical Leave Act, 29 U.S.C. § 2601,

et seq. (“FMLA”).

       9. Hollis was an employee of United Facilities, who, prior to November 4, 2018, had

worked more than 1,250 hours of service for United Facilities during the previous 12-month

period and had been continuously employed by defendant for more than 12 months since the

commencement of his employment in March, 2004.

       10. On or about November 4, 2018, Hollis fell at home and broke his ribs.

       11. Plaintiff called into work to report his absence on November 5, 6 and 7, 2018.

       12. Plaintiff informed defendant on November 7, 2018, that he would come in the next

day, November 8, 2018, to pick up FMLA paperwork.
                          4:19-cv-04105-SLD-JEH # 1           Page 3 of 11




                                                   3

          13. On November 8, 2018, Hollis picked up the “Certification of Health Care Provider

for Employee’s Serious Health Condition (Family and Medical Leave Act)” (“FMLA

Certification”) from defendant.

          14. Hollis returned the FMLA Certification, signed by his doctor, Dr. Ronald K.

Leonard, to defendant that same day (November 8, 2018).

          15. The FMLA Certification signed by Dr. Leonard indicated that plaintiff was to

continue to be off work from November 8, 2018 through November 10, 2018.

          16. On November 8, 2018, defendant provided to plaintiff a “Notice of Eligibility and

Rights & Responsibilities (Family and Medical Leave Act).”

          17. Defendant acknowledged on this “Notice of Eligibility and Rights &

Responsibilities (Family and Medical Leave Act)” that “On 11/08/2018, you informed us that

you needed leave beginning on November 4, 2018 for … your own serious health condition.”

          18. As further indicated on the “Notice of Eligibility and Rights & Responsibilities

(Family and Medical Leave Act),” defendant informed plaintiff that he was “eligible for FMLA

leave.”

          19. Plaintiff had a vacation from November 11 through November 19, 2018 that had

been scheduled well in advance of his FMLA qualifying injury.

          20. Plaintiff returned to work on November 20, 2018.

          21. Plaintiff had been working approximately three hours on November 20, 2018 when

he was called in and given a “Corrective Action Form” placing him on suspension for alleged

“2nd violation failure to notify the company of absence not calling in.”
                        4:19-cv-04105-SLD-JEH # 1            Page 4 of 11




                                                 4

       22. The decision to suspend and/or discipline plaintiff was based in part on Hollis’s

absences on November 8, 2018 and November 9, 2018.

       23. Specifically as to November 8, 2018, the “Corrective Action Form” dated on or about

November 20, 2018 (the document indicates plaintiff “refused to sign” on November 20, 2018,

but has a date stamp of November 21, 2018) listed as reason for the corrective action “11/8/18

Employee failed to notify the company of his absence.”

       24. Of course, plaintiff had repeatedly “notified the company” of his absence on

November 8, 2018, by actually showing up at work that day to inform defendant that he needed

FMLA leave, by picking up the FMLA Certification on November 8, 2018, and returning the

signed Certification that same day, November 8, 2018, and then receiving from defendant on

November 8, 2018 the “Notice of Eligibility and Rights & Responsibilities.”

       25. Specific to the 11/9/18 absence, defendant presented plaintiff with an additional

Corrective Action Form on November 20, 2018, this one terminating plaintiff for an alleged “3rd

violation failure to notify the company of absence not calling in,” asserting “11/9/18” as the final

date Hollis allegedly “failed to notify the company of his absence.”

       26. Defendant had reasonably been informed or notified of plaintiff’s absence on

November 9, 2018, and/or misled plaintiff into believing that he did not need to call in for his

FMLA covered absence on November 9, 2018.

       27. Defendant unlawfully interfered, restrained, denied, and discriminated against

Plaintiff’s attempt to exercise his rights to FMLA leave in one or more of the following manners

in violation of 29. U.S.C. § 2615(a):
                        4:19-cv-04105-SLD-JEH # 1            Page 5 of 11




                                                 5

           a. Considered absences on November 8, 2018 and November 9, 2018 (that should

      have been protected FMLA leave time) as part of a disciplinary action, suspension and/or

      termination decision against plaintiff;

           b. Used and/or consulted the fact that plaintiff had absences for what did and/or

      should have qualified as FMLA time against plaintiff as part of the reason to terminate

      him because the protected leave time was included in the grounds of plaintiff’s ultimate

      termination;

           c. Failed to provide Plaintiff with protected leave when defendant knew of

      Plaintiff’s medical issues; and

           d. Terminated Plaintiff because of his serious health conditions and time off work.

       28. As a proximate result of defendant’s violation(s) of the FMLA, plaintiff is entitled to

and seeks recovery of damages under 29 U.S.C. § 2617(a) equal to the amount of back wages

that he lost from November 20, 2018 through the date of trial, an additional amount equal to the

lost employment benefits including pension, retirement payments and health insurance coverage

payments, interest on all amounts at the prevailing rate, liquidated damages equal to the amount

of lost wages, salaries, employment benefits, and other compensatory damages and interest on

that amount.

       29. Pursuant to 29 U.S.C. § 2617(a)(3), Hollis is entitled to and seeks recovery of

reasonable attorneys’ fees, reasonable expert witness fees, and other costs of the action.

       30. Pursuant to 29 U.S.C. § 2617, Hollis is entitled to and seeks equitable relief in the

nature of reinstatement and/or front pay.
                        4:19-cv-04105-SLD-JEH # 1           Page 6 of 11




                                                6

       WHEREFORE, Plaintiff Jimmy Dean Hollis hereby requests this court enter judgment in

his favor and against Defendant United Facilities, Inc., in a just and reasonable amount for

compensatory and liquidated damages, plus the costs of the action, and an amount equal to

reasonable attorneys’ fees and expert witness fees, and grant such other and further equitable

relief as the court deems necessary and appropriate.



    COUNT II – FMLA DISCRIMINATION AND RETALIATION vs. UNITED
                          FACILITIES, INC


   1-26. Plaintiff realleges and restates ¶¶ 1-26 of Count I of this Complaint as though fully set

   forth as ¶¶ 1-26 of Count II.

   27. Defendant terminated Hollis because of his attendance.

   28. Hollis’s only absences were in relation to his serious health condition.

   29. Any termination based upon attendance was necessarily motivated by Hollis taking leave

or intermittent leave, protected by the FMLA

   30. Hollis was therefore terminated from his employment with defendant for taking leave

protected under the Family and Medical Leave Act.

   31. Defendant thus retaliated against Hollis for exercising or attempting to exercise his rights

under the Family and Medical Leave Act.

   32. Defendant unlawfully discriminated and retaliated against Plaintiff's attempt to exercise

his rights to FMLA leave in violation of 29 U.S.C. § 2615(a) by discharging the Plaintiff on

November 20, 2018, because of his serious health conditions and time off work in violation of

the FMLA.
                        4:19-cv-04105-SLD-JEH # 1            Page 7 of 11




                                                 7

   33. As a proximate result of defendant’s violation(s) of the FMLA, plaintiff is entitled to and

seeks recovery of damages under 29 U.S.C. § 2617(a) equal to the amount of back wages that he

lost from November 20, 2018 through the date of trial, an additional amount equal to the lost

employment benefits including pension, retirement payments and health insurance coverage

payments, interest on all amounts at the prevailing rate, liquidated damages equal to the amount

of lost wages, salaries, employment benefits, and other compensatory damages and interest on

that amount.

       34. Pursuant to 29 U.S.C. § 2617(a)(3), Hollis is entitled to and seeks recovery of

reasonable attorneys’ fees, reasonable expert witness fees, and other costs of the action.

       35. Pursuant to 29 U.S.C. § 2617, Hollis is entitled to and seeks equitable relief in the

nature of reinstatement and/or front pay.

       WHEREFORE, Plaintiff Jimmy Dean Hollis hereby requests this court enter judgment in

his favor and against Defendant United Facilities, Inc., in a just and reasonable amount for

compensatory and liquidated damages, plus the costs of the action, and an amount equal to

reasonable attorneys’ fees and expert witness fees, and grant such other and further equitable

relief as the court deems necessary and appropriate.

  COUNT III – FMLA - INTERFERENCE with FMLA ENTITLEMENT vs. DARREN
                              CANTARINI


   1-26. Plaintiff realleges and restates ¶¶ 1-26 of Count I of this Complaint as though fully set

   forth as ¶¶ 1-26 of Count III.
                         4:19-cv-04105-SLD-JEH # 1          Page 8 of 11




                                                 8

   27. Defendant Darren Cantarini is an employer as defined in the FMLA, specifically one who

   “acts, directly or indirectly, in the interest of an employer to any of the employees of such

   employer.” 29 U.S.C. § 2611(4)(A)(ii)(I).

   28. Defendant Cantarini had supervisory authority over the plaintiff.

   29. Defendant Cantarini is and was at least partly responsible for the alleged violation

   herein.

   30. Defendant Cantarini unlawfully interfered, restrained, denied, and discriminated against

Plaintiff’s attempt to exercise his rights to FMLA leave in one or more of the following manners

in violation of 29. U.S.C. § 2615(a):

             a. Considered absences on November 8, 2018 and November 9, 2018 (that should

      have been protected FMLA leave time) as part of a disciplinary action, suspension and/or

      termination decision against plaintiff;

             b. Used and/or consulted the fact that plaintiff had absences for what did and/or

      should have qualified as FMLA time against plaintiff as part of the reason to terminate

      him because the protected leave time was included in the grounds of plaintiff’s ultimate

      termination;

             c. Failed to provide Plaintiff with protected leave when defendant knew of

      Plaintiff’s medical issues; and

             d. Terminated Plaintiff because of his serious health conditions and time off work.

      31. As a proximate result of defendant Cantarini’s violation(s) of the FMLA, plaintiff is

entitled to and seeks recovery of damages under 29 U.S.C. § 2617(a) equal to the amount of back

wages that he lost from November 20, 2018 through the date of trial, an additional amount equal
                           4:19-cv-04105-SLD-JEH # 1         Page 9 of 11




                                                 9

to the lost employment benefits including pension, retirement payments and health insurance

coverage payments, interest on all amounts at the prevailing rate, liquidated damages equal to the

amount of lost wages, salaries, employment benefits, and other compensatory damages and

interest on that amount.

      32. Pursuant to 29 U.S.C. § 2617(a)(3), Hollis is entitled to and seeks recovery of

reasonable attorneys’ fees, reasonable expert witness fees, and other costs of the action.

       WHEREFORE, Plaintiff Jimmy Dean Hollis hereby requests this court enter judgment in

his favor and against Defendant Darren Cantarini, in a just and reasonable amount for

compensatory and liquidated damages, plus the costs of the action, and an amount equal to

reasonable attorneys’ fees and expert witness fees, and grant such other and further equitable

relief as the court deems necessary and appropriate.


   COUNT IV – FMLA DISCRIMINATION AND RETALIATION vs. DARREN
                                          CANTARINI


   1-29. Plaintiff realleges and restates ¶¶ 1-29 of Count III of this Complaint as though fully

   set forth as ¶¶ 1-29 of Count IV.

   27. Defendant Cantarini terminated Hollis because of his attendance.

   28. Hollis’s only absences were in relation to his serious health condition.

   29. Any termination based upon attendance was necessarily motivated by Hollis taking leave

or intermittent leave, protected by the FMLA

   30. Hollis was therefore terminated from his employment with defendant for taking leave

protected under the Family and Medical Leave Act.
                       4:19-cv-04105-SLD-JEH # 1            Page 10 of 11




                                                10

   31. Defendant Cantarini thus retaliated against Hollis for exercising or attempting to exercise

his rights under the Family and Medical Leave Act.

   32. Defendant Cantarini unlawfully discriminated and retaliated against Plaintiff's attempt to

exercise his rights to FMLA leave in violation of 29 U.S.C. § 2615(a) by discharging the

Plaintiff on November 20, 2018, because of his serious health conditions and time off work in

violation of the FMLA.

   33. As a proximate result of defendant Cantarini’s violation(s) of the FMLA, plaintiff is

entitled to and seeks recovery of damages under 29 U.S.C. § 2617(a) equal to the amount of back

wages that he lost from November 20, 2018 through the date of trial, an additional amount equal

to the lost employment benefits including pension, retirement payments and health insurance

coverage payments, interest on all amounts at the prevailing rate, liquidated damages equal to the

amount of lost wages, salaries, employment benefits, and other compensatory damages and

interest on that amount.

       34. Pursuant to 29 U.S.C. § 2617(a)(3), Hollis is entitled to and seeks recovery of

reasonable attorneys’ fees, reasonable expert witness fees, and other costs of the action.

       WHEREFORE, Plaintiff Jimmy Dean Hollis hereby requests this court enter judgment in

his favor and against Defendant Darren Cantarini, in a just and reasonable amount for

compensatory and liquidated damages, plus the costs of the action, and an amount equal to

reasonable attorneys’ fees and expert witness fees, and grant such other and further equitable

relief as the court deems necessary and appropriate.



                              PLAINTIFF DEMANDS A JURY TRIAL
                          4:19-cv-04105-SLD-JEH # 1   Page 11 of 11




                                            11



                                                 JIMMY DEAN HOLLIS, Plaintiff



                                                 By: /s/ John F. Doak
                                                        John F. Doak

For:
KATZ NOWINSKI P.C.
Attorneys for Plaintiff
1000 - 36th Avenue
Moline, IL 61265-7126
Telephone: 309-797-3000
Fax: 309-797-2167
Email: jdoak@katzlawfirm.com


s:\JFD\Hollis\Complaint
